         IN THE UNITED STATES DISTRICT COURT FOR THE
                 NORTHERN DISTRICT OF FLORIDA
                      PENSACOLA DIVISION

TROY C. VAUGHAN,

     Petitioner,

v.                                         Case No. 3:18cv141-LC/CAS

JULIE L. JONES, Secretary,
Florida Department of Corrections,

     Respondent.
                                 /

                                     ORDER

     This matter is before the Court on the Report and Recommendation

of the U.S. Magistrate Judge dated September 20, 2018. ECF No. 11.

The parties have been furnished a copy of the Report and

Recommendation and have been afforded an opportunity to file objections

pursuant 28 U.S.C. § 636(b)(1). No objections have been filed.

     Having considered the Report and Recommendation, I have

determined it should be adopted.

     Accordingly, it is now ORDERED as follows:

     1. The Report and Recommendation, ECF No. 11, is adopted and

incorporated by reference in this order.
                                                                   Page 2 of 2

      2. The petition for writ of habeas corpus filed by Troy C. Vaughan

pursuant to 28 U.S.C. § 2241, ECF No. 1, is DENIED.

      3. A certificate of appealability is DENIED and leave to appeal in

forma pauperis is also DENIED.

      DONE AND ORDERED this 23rd day of October, 2018.


                             s/L.A. Collier
                             LACEY A. COLLIER
                             SENIOR UNITED STATES DISTRICT JUDGE




Case No. 3:18cv141-LC/CAS
